DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed May 23, 2022 is acknowledged.
Claims 1-15, 123-126, 137, 149-150 and 153-155 were pending. Claims 1-15, 123-126, 149-150 and 153-155, and new claims 156-162, are being examined on the merits. Claim 137 is cancelled.

Response to Arguments
Applicant’s arguments filed on May 23, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments and amendments to the claims.

Objection of claims 125-126 and 154
Duplicate claim warning
Rejection of claims 1-15, 149-150, 153 and 155 under 35 USC § 112(b), indefiniteness
Rejection of claims 2 and 137 under 35 USC § 112(d)
Rejection of claim 137 under 35 USC § 103 over Zheng and Ravinder

Rejection of claims 1, 11, 14-15, 153 and 155 under 35 USC § 103 over Armstrong and 
Zheng; Rejection of claims 2 and 149-150 under 35 USC § 103 over Armstrong, Zheng and Ravinder
	Applicant has amended independent claim 1 to incorporate the subject matter of claims 149 and 150, which were rejected in the Non-Final Office Action mailed January 21, 2022 over Armstrong in view of Zheng, and further in view of Ravinder. Specifically, the combination of Armstrong plus Zheng was cited for teaching the detection of SNPs using the invader assay, while Ravinder was cited for teaching that the cells comprise a desired gene edit, and that edit is an insertion or deletion (Office Action, pp. 7-9, 13). Applicant argues that the teachings of Armstrong plus Zheng are directed to detecting SNPs, while instant claim 1, in contrast, is directed to detecting an insertion or deletion, which would “modify the presence of nucleotides in the target DNA rather than substituting one nucleotide for another” (Remarks, p. 10). Essentially, Applicant is arguing that the Armstrong plus Zheng assay is directed to detecting a nucleic acid with X number of nucleotides, while the instant claims are directed to detecting a nucleic acid with X+1 (an insertion) or X-1 (a deletion) nucleotides. Applicant argues that nothing in Armstrong, Zheng or Ravinder explain how to detect X+1 or X-1 nucleic acids. 

	This argument is not persuasive. Applicant’s argument relies on the premise that the Zheng SNP is limited to a substitution, so that the overall number of nucleotides in the target nucleic acid is unchanged. This assumption is incorrect. Zheng teaches using invaders assays for detecting SNPs (e.g., abstract), and explicitly teaches that an SNP is a “single nucleotide variation[] in [the] genome, including substitutions, transversions, insertions and deletions” (p. 1001, left col. para. 1). Zheng does not specifically teach an embodiment directed to detecting an SNP that is an insertion or deletion. However, Zheng teaches that the assay is based on cleavage of a “three-dimensional overlapping structure formed by hybridization of oligonucleotides to target DNA over the SNP site” (p. 1002, left col., para. 2) and that the “method [is] based on [a] specific structure rather than sequence” (p. 1006, left col., para. 2). Therefore, based on the teachings of Zheng, the ordinary artisan would be able to optimize the design of the invasive oligo, detection probe and FRET probes to create this three-dimensional structure when the SNP is an insertion or deletion, and would have known to target nucleic acids comprising a desired insertion or deletion due to gene editing, as taught by Ravinder. While Applicant asserts that this would not be the case (Remarks, pp. 10-11), they have not provided an argument or evidence supporting this assertion, nor is Applicant’s reasoning clear to the Examiner. Further, Zheng explicitly teaches using the invader assay to detect insertions or deletions, and prior art is presumed enabled. MPEP 2121.
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to currently amended claims.

Rejection of claims 3, 5-7 and 13 under 35 USC § 103 over Armstrong, Zheng and Santos; Rejection of claim 4 under 35 USC § 103 over Armstrong, Zheng, Santos and Ravinder; Rejection of claims 9-10 under 35 § USC 103 over Armstrong, Zheng, Santos and Wang; Rejection of claims 8 and 12 under 35 USC § 103 over Armstrong, Zheng and Wang
	Applicant argues that the rejections should be withdrawn as the cited secondary references do not cure the deficiencies of the teachings of Armstrong plus Zheng (Remarks, pp. 11-13).	
As noted above, the Examiner disagrees with Applicant’s characterization of the teachings of Armstrong and Zheng. 
The rejections are maintained to the extent that they apply to the currently amended claims.

Rejection of claim 123 under 35 USC § 103 over Zheng and Ravinder
Applicant argues that the rejection should be withdrawn as the cited references 
“provide no motivation for the [ordinary artisan] to combine the reagents together into a kit for the purpose of assessing whether a gene edited cell comprises the desired edit” (Remarks, p. 14).
	The Examiner disagrees. Independent claim 123 is directed to a kit comprising certain components. It does not recite an intended use (e.g., for the purpose of assessing a gene edit), and even if it did, an intended use cannot be used to distinguish the art. Further, the reason or motivation to modify the reference may often suggest what the inventors has done, but for a different purpose or to solve a different problem. MPEP 2144 IV. Thus, whether the prior art teaches combining the recited reagents into kit for the purpose of assessing a gene edit is not dispositive to a prima facie showing of obviousness. 
This argument is not persuasive. The rejection is maintained to the extent that it applies to currently amended claims.
Rejection of claims 124-126 and 154 under 35 USC § 103 over Zheng, Ravinder and Santos
Applicant argues that the rejections should be withdrawn as Santos does not cure the deficiencies of the teachings of Zheng plus Ravinder (Remarks, p. 15).	
As noted above, the Examiner disagrees with Applicant’s characterization of the teachings of Zheng and Ravinder. 
The rejections are maintained to the extent that they apply to the currently amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11, 14-15, 149-150, 153 and 155 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong1 (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng2 (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) and Ravinder3 (US Patent App. Pub. No. 2016/0102322).

Regarding independent claim 1, Armstrong teaches … 
A method of identifying whether a cell comprises a desired gene edit, the method 
comprising: (abstract: “method[] for site-directed editing of single nucleotides in the vertebrate genome”; p. 4, para. 3: “PCR amplicons containing the target loci were analyzed using … RFLP to determine the presence of mutations … identifying single nucleotide substitutions that corresponded to the desired point mutations”);
a) producing a cell that may comprise the desired gene edit by contacting the cell with a 
gene editing reagent (p. 2, para. 2: “develop a general CRISPR/Cas9 methodology in zebrafish that permits the generation of knock-in lines, … with the … disease-causing point mutations”; p. 9, para. 2: describes methods where the SNP at the desired target was not generated resulting in an unedited sequence);
b) combining in solution nucleic acids from the cell, or an amplification product thereof, 
with a detection system (p. 4, para. 3: “PCR amplicons containing the target loci were analyzed using … RFLP to determine the presence of mutations … identifying single nucleotide substitutions that corresponded to the desired point mutations”).

	In addition, Zheng teaches …
i) a displacer oligonucleotide comprising a 5' targeting region comprising at least a portion that is complementary to a sequence of the desired edit, a region of the nucleic acid 3’ of the desired edit; and …. The instant specification teaches that the desired edit can be at a target site consisting of a single nucleotide, and can involve a known single nucleotide change (p. 9, paras. 1-2). While Zheng application is not directed to working with edited nucleic acids, Zheng does teach a method for detecting mutations and SNPs. Therefore, the Zheng SNP detection method is applicable to the method to detect an edited single nucleotide of the instant claims. (Fig. 1, invasive oligo);
… ii) a flap probe comprising: a 3' targeting region comprising at least a portion that is complementary to a sequence of the desired edit, a region of the nucleic acid 5’ of the desired edit; and a 5' flap region comprising a hinge nucleotide (Fig. 1, mutant type, detection probe with attached flap);
… into a reaction solution under conditions sufficient to produce a junction complex sufficient for cleavage by a flap endonuclease, the junction complex comprising the nucleic acid or amplification product thereof, the displacer oligonucleotide and the flap probe (abstract: in single tube; p. 1002, right col., para. 3: “conditions of reaction included … buffer, … PCR primer, … detection probe[s], [etc.]”; Fig. 1, top pane: wild type, mutant type, FEN1, invasive oligo, detection probe);
… c) contacting the reaction solution with the flap endonuclease under conditions sufficient to release the 5' flap region from the junction complex; and (Fig. 1, top pane and middle pane: FEN1, released flaps);
… d) determining whether the cell comprises the desired gene edit by assaying for the released 5’ flap regions in solution, wherein the presence of the released 5' flap region indicates that the cell comprises the desired edit (i.e., single nucleotide change or SNP) (Fig. 1, middle and bottom panes), and the absence of the released 5' flap region indicates that the cell does not comprise the desired edit (p. 1002, left col., para. 2: “[w]ithout [the] overlapping structure, enzyme activity was weak”).

In addition, Ravinder teaches wherein the desired edit is an insertion (paras. 228, 229, 253, 335) or a deletion (paras. 35, 79, 335).

Regarding claim 2, which depends from claim 1, Zheng additionally teaches … and step b) comprises combining nucleic acids or an amplification product thereof … with the displacer oligonucleotide and the flap probe (Fig. 1, top pane: invasive oligo, detection probe).
	Armstrong does not teach … wherein the cell is a cell of a heterogeneous cell population. However, Ravinder teaches this limitation (para. 214: “cells containing specific amounts of both labels may be separated from other cells to obtain a population of cells having enhanced probabilities of undergoing genetic modification”).


	Regarding claim 11, which depends from claim 1, Zheng additionally teaches … further comprising amplifying the nucleic acids or a portion thereof comprising a target site to which the desired edit (i.e., single nucleotide change or SNP), is targeted (pp. 2-4, Section 3.1: Principle of real-time PCR coupled with high specific invader assay for SNP genotyping; Section 3.2: Optimization of conditions of real-time PCR coupled with high specific invader assay).

	Regarding claim 14, which depends from claim 1, Armstrong additionally teaches … wherein the nucleic acids are genomic nucleic acids (abstract: “editing genomic loci of interest”; p. 2, para. 2: “measure genomic indels”).

Regarding claim 15, which depends from claim 1, Zheng additionally teaches … wherein the flap endonuclease is a FEN1 flap endonuclease (Fig. 1: FEN1).

Regarding dependent claims 149-150, Ravinder additionally teaches wherein the desired edit comprises an insertion of one or more nucleotides (paras. 228, 229, 253, 335), as recited in claim 149, and wherein the desired edit comprises a deletion of one or more nucleotides (paras. 35, 79, 335), as recited in claim 150.

Regarding dependent claim 153, Zheng additionally teaches wherein assaying for a released 5’ flap region comprises assaying for a detectable label, wherein the detectable label is generated when the released 5’ flap region hybridizes with a detection cassette, comprising a quenched fluorophore, to form a junction complex that is cleaved by the flap endonuclease, thereby unquenching the quenched fluorophore (Fig. 1, middle and bottom panes: released flaps hybridizing to hairpin structure (i.e., detection cassette) with quenched fluorophore, unquenched FAM and VIC (i.e., detectable labels) released, bottom pane shows detection). 
 
Regarding dependent claim 155, Zheng additionally teaches wherein assaying for a released 5’ flap region comprises assaying for a detectable label, wherein the flap probe comprises a quenched fluorophore and the detectable label is generated when the junction complex is cleaved by the flap endonuclease, thereby unquenching the quenched fluorophore (Fig. 1, middle and bottom panes: VIC and FAM detectable labels).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the Armstrong method with the detection system of Zheng and the targets of Ravinder. Armstrong teaches the need for making animal models for studying human disease (p. 2, paras. 1-2), and teaches crossing potentially edited zebrafish with wild-type zebrafish, screening the resulting larvae with RFLP to detect whether the edit was successful, and obtaining zebrafish with the desired mutation (p. 5, para. 1). Armstrong also teaches that RFLP can be used to screen for the desired point mutations because there are restriction sites near the target mutation site (p. 4, para. 3), but teaches that the RFLP assay is relatively non-specific as it is impacted by off-target mutations (i.e., insertions or deletions that disrupt the restriction site) (p. 6, para. 1). Finally, Armstrong teaches that the F1 generation of zebrafish are, at most, heterozygous, and that F1 heterozygous fish were used to generate homozygous larvae (p. 6, para. 1). Therefore, Armstrong teaches a need for screening for both homozygous and heterozygous mutants. 
The ordinary artisan would have been motivated to substitute the Zheng invader detection assay for the Armstrong RFLP detection assay, for several reasons. First, the art demonstrates that invader assays are a known alternative to RFLP to detect SNPs. Second, Zheng’s assay is not dependent on the presence of convenient restriction sites that are eliminated by a desired gene alteration, so one could use Zheng’s assay for screening any single nucleotide change introduced into any target. Third, the RFLP assay generated a lot of false positives because of the off-target insertions or deletions. Zheng’s assay would provide an advantage in that, in such cases, the flap probe (the detection probe in Zheng) and/or the displacer oligonucleotide (the invasive oligo in Zheng) would be unlikely to bind due to the off-target inserted or deleted bases in the target. So Zheng’s assay would be more specific for the desired single nucleotide substitution. The ordinary artisan would have had an expectation of success as switching detection systems is well-known in the art.
The ordinary artisan would have been further motivated to incorporate the target cell population and desired edits of Ravinder. Armstrong teaches that gene editing often produces off-target mutations, and teaches the need for screening cells resulting from gene editing methods to determine which cells have the intended edit, while Zheng teaches a highly specific method for screening gene edited mutations. The ordinary artisan would have been motivated to try cells generated from other gene editing methods in the Armstrong plus Zheng method with the expected result that the Armstrong plus Zheng method would result in a highly accurate identification of properly edited cells. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

In view of the foregoing, claims 1-2, 11, 14-15, 149-150, 153 and 155 are prima facie obvious over Armstrong in view of Zheng and Ravinder.

Claims 3-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) and Ravinder4 (US Patent App. Pub. No. 2016/0102322), as applied to claim 1 above, and further in view of Santos5 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing in human pluripotent stem cells, Curr. Protoc. Stem Cell Biol. 2016, 38: 1-82). 

Regarding claim 3, which depends from claim 1, Armstrong does not teach …
wherein the cell is produced by contacting a plurality of cells with the gene editing reagent and the method further comprises obtaining the cell from the plurality. However, Santos teaches this limitation (p. 42, para. 3: “genome editing with ssODNs is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit”).

Regarding claim 4, which depends from claim 3, Ravinder additionally teaches … wherein obtaining the cell comprises cell sorting (para. 214: “during the practice of methods of the invention, molecules introduced into cells may be labeled … followed by cell sorting to obtain cells that contain … labels”). The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

Regarding claim 5, which depends from claim 3, Armstrong does not teach … wherein the cell is a clone produced from the plurality of cells. However, Santos teaches this limitation (p. 43, para. 1: “transfect cells with ssODN, CRISPR/Cas9, and fluorescent plasmid, sort fluorescent cells, plate down half of the cells at clonal density … and extract genomic DNA from the other half. Run a ddCPR assay on the sorted populations from the different conditions and identify conditions that had the highest rates of editing and then only pick colonies from those conditions”).

Regarding claim 6, which depends from claim 5, Armstrong does not teach … further comprising producing the clone. However, Santos teaches this limitation (p. 43, para. 1: “transfect cells with ssODN, CRISPR/Cas9, and fluorescent plasmid, sort fluorescent cells, plate down half of the cells at clonal density … and extract genomic DNA from the other half. Run a ddCPR assay on the sorted populations from the different conditions and identify conditions that had the highest rates of editing and then only pick colonies from those conditions).

Regarding claim 7, which depends from claim 1, Armstrong does not teach … further comprising lysing the cell or heterogeneous cell population prior to the combining. However, Santos teaches this limitation (p. 43, 1st para.: “transfect cells with ssODN, CRISPR/Cas9 … and extract genomic DNA”).

Regarding claim 13, which depends from claim 1, Armstrong does not teach … further comprising isolating the nucleic acids prior to the combining. However, Santos teaches this limitation (p. 43, 1st para.: “transfect cells with ssODN, CRISPR/Cas9 … and extract genomic DNA).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of Armstrong plus Zheng and Ravinder, as discussed above, and incorporate various parts of the CRIPSR gene editing protocol of Santos. Santos teaches that on-target mutations at the targeted locus are common and lead to the formation of heterogeneous clones that may contain a substantial fraction of unwanted cells (p. 62, para. 1). Therefore, one of ordinary skill in the art would have been motivated to combine the Armstrong plus Zheng and Ravinder teachings, with those of Santos, to produce a plurality of gene edited cells, and then to subject those cells to downstream processing, including sorting, cloning and nucleic acid isolation, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.
The ordinary artisan would have been further motivated to incorporate the Ravinder cell sorting step. Santos teaches that on-target mutations at the targeted locus are common and lead to the formation of heterogeneous clones that may contain a substantial fraction of unwanted cells (p. 62, para. 1). Therefore, one of ordinary skill in the art would have been motivated to combine the modified Armstrong plus Santos teachings, with those of Ravinder, to produce a plurality of gene edited cells, and then to subject those cells to downstream processing, including sorting, cloning and nucleic acid isolation, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

In view of the foregoing, claims 3-7 and 13 are prima facie obvious over Armstrong in view of Zheng and Ravinder, and further in view of Santos.
	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015), Ravinder6 (US Patent App. Pub. No. 2016/0102322) and Santos7 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing in human pluripotent stem cells, Curr. Protoc. Stem Cell Biol. 2016, 38: 1-82), as applied to claim 3 above, and further in view of Wang (EP Patent App. Pub. No. EP 2 180 066 A1; hereinafter, the ‘066 application8).

Regarding claim 9, which depends from claim 3, Zheng teaches flap probes (Fig. 1, top pane: wild type and mutant type detection probes), and the ‘066 application additionally teaches … further comprising combining into a plurality of reaction solutions, each in a separate reaction vessel: nucleic acids from a cell of the plurality of cells, or an amplification product thereof; the displacer oligonucleotide; and the flap probes; (Fig. 5 shows a plurality of reaction vessels; para. 47: “[t]he apparatus includes … a buffer layer … capable of sustaining … a plurality of hybridization reactions, containing one or more primers, one or more dNTPs, a target nucleic acid …, a signal probe, and invader probe, and a flap endonuclease”).

Regarding claim 10, which depends from claim 9, Armstrong does not teach … further comprising identifying whether each cell of the plurality of cells comprises the desired edit. However, Santos suggests this limitation (p. 42, para. 3: “genome editing with ssODNs is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit. A high-throughput method for identifying these edited clones is therefore important”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of modified Armstrong, as discussed above, and incorporate additional steps of the CRIPSR gene editing protocol of Santos. Santos teaches that on-target mutations at the targeted locus are common and lead to the formation of heterogeneous clones that may contain a substantial fraction of unwanted cells (p. 62, para. 1). Therefore, one of ordinary skill in the art would have been motivated to combine the modified Armstrong teachings, with additional teachings of Santos, to produce a plurality of gene edited cells, and then to subject those cells to downstream processing, including sorting, cloning and nucleic acid isolation, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.
In addition, it would have been prima facie obvious to further incorporate the teachings of the ‘066 application to screen the heterogeneous cell population in a format, including a plurality of reaction mixtures, each in separate reaction vessel, as suggested by the ‘066 application, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

In view of the foregoing, claims 9-10 are prima facie obvious over Armstrong in view of Zheng, Ravinder and Santos, and further in view of the ‘066 application.


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) and Ravinder9 (US Patent App. Pub. No. 2016/0102322), as applied to claims 1 and 11 above, and further in view of Wang (EP Patent App. Pub. No. EP 2 180 066 A1; hereinafter, the ‘066 application10).

	Regarding claim 8, which depends from claim 1, the ‘066 application additionally teaches … wherein the combining and the contacting are performed in a reaction vessel of a multi-vessel device (para. 47: “[t]he apparatus includes … a buffer layer … capable of sustaining … a plurality of hybridization reactions, containing one or more primers, one or more dNTPs, a target nucleic acid …, a signal probe, and invader probe, and a flap endonuclease”).

	Regarding claim 12, which depends from claim 11, the ‘066 application additionally teaches … wherein the nucleic acids or the portion thereof is amplified prior to the combining (para. 40: “The method includes (a) providing an amplified target nucleic acid … wherein a target nucleic acid is amplified by [PCR]; (b) annealing an invader probe and a signal probe to … the amplified target nucleic acid”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of modified Armstrong, as discussed above, and incorporate additional processing steps of the ‘066 application, including amplification prior to combining and screening in a format comprising a plurality of reaction mixtures each in separate reaction vessel, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

In view of the foregoing, claims 8 and 12 are prima facie obvious over Armstrong in view of Zheng and Ravinder, and further in view of the ‘066 application.


Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) in view of Ravinder11 (US Patent App. Pub. No. 2016/0102322).

Regarding independent claim 123, Zheng teaches … a flap endonuclease, a detection cassette, a polymerase, and a buffer (Fig. 1; p. 2, right col., para. 4).
Zheng does not teach … A kit comprising. However, Ravinder teaches this limitation (para. 267: “kits may comprise one or more reagents for use in a process utilizing one or more of the CRIPSR system components discussed herein or for producing one or more CRISPR system component discussed herein”). In addition, regarding the cell lysis reagent limitation, Ravinder teaches cell pellets that were resuspended in a solution of Tris, NaCl, glycerol and PMSF and then lysed. The instant specification does not define “cell lysis reagent” and thus the broadest reasonable interpretation of “cell lysis reagent” is any reagent used in cell lysis, and thus would read on any of the solution components recited in Ravinder.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the useful reagents from the detection assay taught by Zheng and assemble them into a kit for performing the assay, as taught by Ravinder. Ravinder suggests that kits are a useful means of providing reagents for a particular assay (para. 259). Ravinder also teaches that the reagents can be arranged as desired (e.g., in a single container) (para. 268). Therefore, the ordinary artisan would have been motivated to combine the Ravinder teaching regarding the usefulness of kits with the reagents necessary to complete the Zheng assay with the expectation that such a kit would lead to predictable improvements in efficiency of performing the method. 

	In view of the foregoing, claim 123 is prima facie obvious over Zheng in view of Ravinder.
	

Claims 124-126 and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) in view of Ravinder12 (US Patent App. Pub. No. 2016/0102322), as applied to claim 123 above, and further in view of Santos13 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing in human pluripotent stem cells, Curr. Prot. Stem Cell Biol. 38: 1-82, 2016).

Regarding claims 124-125 and 154, Santos teaches wherein the kit further comprises a 
set of positive control nucleic acids (p. 45, para. 1), as recited in claim 124. Regarding claim 125, Santos teaches a positive control target sequence (p. 45, para. 1), while Zheng teaches wherein the set of nucleic acids comprises a displacer oligonucleotide and a flap probe (Fig. 1). While Zheng does not disclose a set of positive control nucleic acids per se, Zheng does teach sets of nucleic acids designed to detect any desired allele that include a displacer oligonucleotide and a flap oligonucleotide. One of ordinary skill in the art would understand that detecting any desired allele includes positive controls. Finally, regarding the limitation that the positive control nucleic acids provide a read out when exposed to the flap endonuclease that confirm the presence of the desired edit in the positive control target sequence, Santos teaches a control target nucleic acid comprising the desired edit (p. 45, para. 1: “as a positive control, it is useful to have template DNA containing the desired edit”). Using such a positive control with the oligonucleotide set taught by Zheng would result in the “a read out when exposed to the flap endonuclease” that confirms the presence of the desired edit, and thus this functional limitation is satisfied by the teaching of the Santos structure. Finally, claim 154 requires a second set of positive control nucleic acids where the second set comprises the same components as the first set recited in claim 125, except that claim 154 requires a second positive control target sequence. While Zheng does not specifically teach positive controls per se, it does teach multiplex assays directed to different targets (Fig. 1), and the ordinary artisan would understand that each target would require a separate positive control sequence.

Regarding claim 126, Zheng does not teach … further comprising a set of negative control nucleic acids that confirm the absence of the desired edit. However, Zheng does teach how to design invader reagents to detect any desired target. One of ordinary skill in the art understands that it is generally desirable to have positive and negative controls in nucleic acid detection assays.
 In addition, Santos teaches checking cells subjected to gene editing protocols to determine which cells were successfully edited (p. 42, para. 3: “genome editing … is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit. A high-throughput method for identifying these edited clones is therefore important”), thus providing motivation to one of ordinary skill in the art to design and implement positive and negative control assays in the mutation screening protocol of Zheng. It is also obvious to one of ordinary skill in the art to provide all useful reagents for checking the editing process (positive control, negative control, displacer oligonucleotide, flap oligonucleotide, and FEN) in the kit taught by Ravinder (para. 267: “kits may comprise one or more reagents for use in a process utilizing one or more of the CRIPSR system components discussed herein or for producing one or more CRISPR system component discussed herein”).

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the useful reagents from the detection assay taught by Zheng, as discussed above, and assemble them into a kit for performing the assays taught by Ravinder, and further incorporate the control oligonucleotides as taught by Santos. Ravinder suggests that kits are a useful means of providing reagents for a particular assay (para. 259). Ravinder also teaches that the reagents can be arranged as desired (e.g., in a single container) (para. 268). Therefore, the ordinary artisan would have been motivated to combine the Ravinder teaching regarding the usefulness of kits with the reagents necessary to complete the assays taught by Zheng, Ravinder and Santos with the expectation that such a kit would lead to predictable improvements in efficiency of performing the method. The ordinary artisan would have had an expectation of success as assembling reagents into kits is well-known in the art.

	In view of the foregoing, claims 124-126 and 154 are prima facie obvious over Zheng in view of Ravinder, and further in view of Santos.

Claim 156 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) and Ravinder14 (US Patent App. Pub. No. 2016/0102322), as applied to claim 1 above, and further in view of Nakamura (US Patent App. Pub. No. 2006/0240419).

Regarding claim 156, Nakamura teaches how to design a flap probe so that the hinge 
nucleotide is aligned to a target site nucleotide 5’ or 3’ of the one or more nucleotides of the desired gene edit. Specifically, in para. 115, Nakamura teaches how to design an allele probe [i.e., flap probe] to detect a deletion so that a nucleotide that is 1 to 3 nucleotides 5’ or 3’ of the deletion site will be the hinge nucleotide. This is also depicted in Fig. 4B, where the hinge nucleotide (G) aligns to a position in the target that is 3’ of the deleted nucleotides (the invader/displacing oligo is not shown in this figure).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of modified Armstrong, as discussed above, and incorporate the recited design features of Nakamura. Ravinder teaches making a gene edited deletion with CRISPR. The ordinary artisan would have been motivated to incorporate the Nakamura flap probe into the modified Armstrong gene editing detection method in order to detect gene edits that are deletions, and would have been able to use the teachings of Nakamura to design such a probe. The ordinary artisan would have had an expectation of success as modifying detection assays is well-known in the art.

Claims 157-161 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) and Ravinder15 (US Patent App. Pub. No. 2016/0102322), as applied to claims 1 and 149 above, and further in view of Mast (Invader Assay for Single-Nucleotide Polymorphism Genotyping and Gene Copy Number Evaluation, From: Methods in Molecular Biology, vol. 335: Fluorescent Energy Transfer Nucleic Acid Probes: Designs and Protocols, Edited by: V.V. Didenko, Humana Press, 2006). 

Regarding dependent claim 157, Mast teaches that the polymorphic site of interest can 
be an insertion (p. 173, para. 2), and that the base at the polymorphic site on the target DNA determines the base at the 5’-end of the target-specific region (TSR) of the primary probe (i.e., the hinge nucleotide is aligned to the target site insertion nucleotide).

Regarding dependent claims 158-161, Zheng additionally teaches wherein the method further comprises using a second flap probe (Fig. 1, wild type, detection probe), while Mast teaches using a second displacer oligonucleotide and a second flap probe (p. 178, paras. 3 and 4, describing probes that detect the gene of interest and a reference gene, and two corresponding invasive oligos). Mast does not teach that the first and second set of oligos are configured to detect the 5’ and 3’ ends, respectively, of the insertion. However, this is an obvious matter of design choice. Zheng additionally teaches assaying for the first and second detectable labels in solution, indicating the presence of the 5’ flap region released from the first and second flap probes, respectively, and wherein the first and second labels are different labels (Fig. 1). Zheng does not teach wherein the second displacer oligonucleotide and the second flap probe are configured to identify a second desired gene edit. However, this is an obvious matter of design choice.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of modified Armstrong, as discussed above, and incorporate the recited design features, according to the teachings of Mast. It would be an obvious matter of design choice to pick particular nucleotide(s) to interrogate based on the gene editing scheme. The ordinary artisan would have been motivated to try various sets of oligonucleotides to detect the gene editing targets, and would have been able to use the teachings of Mast to design the various invader oligonucleotides. The ordinary artisan would have had an expectation of success as modifying detection assays is well-known in the art.



Allowable Subject Matter
Claims 162 is free of the art. The art does not teach or suggest an invader assay where the three-dimensional structure is formed, but the flap probe is unable to be cut by the endonuclease.
Claim 162 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1-15, 123-126, 149-150 and 153-161 are rejected. Claims 162 is objected to, but contains allowable subject matter. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Armstrong was cited in the PTO-892 Notice of References Cited mailed January 21, 2022.
        2 Zheng was cited in the PTO-892 Notice of References Cited mailed January 21, 2022.
        3 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        4 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        5 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        6 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        7 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        8 The ‘066 application was cited in the PTO-893 Notice of References Cited mailed January 7, 2021.
        9 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        10 The ‘066 application was cited in the PTO-893 Notice of References Cited mailed January 7, 2021.
        11 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        12 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        13 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        14 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        15 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.